Citation Nr: 1723668	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  07-12 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a sleeping disorder, to include sleep apnea.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to September 1977; June 11, 1984, to August 11, 1984; and September 9, 1985, to October 19, 1985.  She also served in the National Guard from June 1976 to October 1997, and in the U. S. Army Reserve from October 1997 to July 2005.  In addition, she had active duty for training (ACDUTRA) from March 1994 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

This matter was previously before the Board in March 2017.  In the March 2017 decision the Board found new and material evidence to reopen the claim and remanded for further development.


FINDINGS OF FACT

1.  The Veteran's sleep apnea was not manifested while the Veteran was on active duty.

2.  The Veteran's sleep apnea did not have its onset during a period of ACDUTRA, did not result from injury during a period of INACDUTRA, and was not worsened during a period of ACDUTRA or as a result of injury during a period of INACDUTRA.


CONCLUSION OF LAW

1.  The Veteran's sleep apnea was not incurred in or aggravated by active service, nor may sleep apnea be presumed to have been incurred therein.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The Veteran's sleep apnea was not incurred in or aggravated by ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101(22), (24), 106(d), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the Board's March 2017 remand the RO readjudicated the claim with consideration of the new and material evidence and issued an supplemental statement of the case (SSOC).  The RO's actions have substantially complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not been afforded a specific VA examination for her claim of service connection for a sleeping disorder, to include sleep apnea.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (1) contains competent evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that an event, injury, or disease occurred in service or certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) indicates that the disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that the standards of McLendon are not met in this case.  Prior to December 2015 diagnosis, and the Board's most recent remand, the Veteran did not have a current diagnosis or persistent or recurrent symptoms of a sleep disorder, to include sleep apnea.  As discussed in detail below, the new and material evidence of record does not include competent and credible evidence that there was an event, injury, or disease which occurred during active service related to a sleep disorder, to include sleep apnea.  This competent and credible evidence is also lacking for any period of ACDUTRA or INACDUTRA. Thus, despite the new diagnosis of sleep apnea, the Board finds that a VA examination is not warranted.

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For purposes of VA compensation claims, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board has reviewed all of the evidence in the record. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims.

The Veteran contends that her sleep apnea was manifested during service.  The Veteran's DD-214 reflects that she served on active duty from February 1977 to September 1977.  After separation from active duty the Veteran's military personnel records provide that the Veteran served on periods of ACDUTRA and INACDUTRA between September 1977 and July 2005.  

The Veteran's service treatment records (STRs) from her period of active duty are silent for any complaints, treatments, or diagnoses of any sleep related disabilities.  The Veteran's active duty separation examination, conducted in August 1977, did not disclose any complaints or abnormal findings concerning a sleep disorder, to include sleep apnea.

In the years following separation from active duty the Veteran had periods of training duty, both ACDUTRA and INACDUTRA.  Periodic examinations during this period, conducted in January 1993 and May 1998, provide no complaints or abnormal findings related to sleep apnea or any other sleep disorder.

Defense Finance Accounting Service (DFAS) records document that the Veteran had periods of INACDUTRA each month between October 2003 and September 2004 and a period of ACDUTRA for the period beginning April 25, 2004 and ending May 7, 2004.

May 2004 records from the Office of Soldiers' Counsel U.S. Army Physical Evaluation Board (PEB) provided that the Veteran claimed that she believed she had sleep apnea due to snoring and breathing issues.  However, there are no corresponding medical records that show the Veteran was diagnosed with, or treated for, sleep apnea at that time.  In August 2004, the Veteran was in a motor vehicle accident that was a result of the Veteran either falling asleep or losing consciousness while driving.  The Veteran has contended that this was a result of a sleep disorder.

A PEB conducted in March 2005 determined that the Veteran was medically unfit to perform the duties of her rank and station; however, it was noted to be a non-duty related case.  No indication was provided that any sleep disorder contributed to this finding.

Private psychiatric medical records from Kaiser Permanente, dated June 2005, provided that the Veteran reported that she had not been able to sleep in recent months.  Other private psychiatric medical records from June 2005 provide a survey in which the Veteran claimed she had difficulty sleeping most days a week and was very tired out during the previous four weeks.

In February 2006, the Veteran underwent a VA examination which included her claim regarding a sleep disorder.  The examination provided that the Veteran claimed she felt tired when waking up, gasps at night while sleeping, and falls asleep during the day.  The examiner noted that the Veteran had never had an assessment for a sleeping disorder and ultimately assessed the Veteran to have an undiagnosed sleep disorder.

In April 2006 the private medical records from Kaiser indicate that the Veteran wanted to be tested for obstructive sleep apnea because she has fallen asleep during the day and snores.  The physician, Dr. H.F., noted that "apparently we talked about this before, but she didn't want to test for it then."  The Veteran also reported that, since she slept alone, she did not know if she had any apneic episodes.  The same medical record appears to have ruled out obstructive sleep apnea. 

In July 2006, a private nocturnal sleep test was conducted through Kaiser.  However, the interpretation of the study's results, provided by Dr. B.Q., indicates that the test did not reveal a sleep disorder associated with breathing.

A VA examination for a traumatic brain injury conducted in May 2013 mentions poor sleep in the Veteran's medical history.  However, the Veteran reported difficulty with falling asleep due to scalp tenderness, next stiffness, and chronic gastroesophageal reflux disease (GERD).  The examiner's assessment was that the Veteran's poor sleep was due to stress and GERD.

In December 2015, a private sleep study diagnosed the Veteran with sleep apnea.  It was partly due to this diagnosis that the Board based its decision to reopen the Veteran's claim. 

The Board finds that entitlement to service connection for a sleep disorder, to include sleep apnea is not warranted.  The Board recognizes the December 2015 diagnosis of sleep apnea but, as explained in detail below, there is no competent and credible evidence of any disease, event, or injury manifesting or occurring during any of the Veteran's periods of service that relate to the Veteran's current diagnosis of sleep apnea.

The Veteran served on a short period of active duty, February to September 1977, and there is no evidence of complaints, treatments, or diagnosis of any sleep disorder in the STRs for that period.  There is no indication of any issues with sleep reported on the separation examination as well.

The Veteran has not specifically attributed the onset or worsening of a sleep disorder to any specific period of ACDUTRA, or to any injury occurring during a specific period of INACDUTRA.  The record includes the Veteran's contentions that she believed she had sleep apnea, specifically in May and August 2004.  While the Veteran is competent to report instances of sleep disturbances, snoring, and daytime tiredness she is not competent to determine that these symptoms are due to sleep apnea.  Such a determination requires medical expertise beyond the capabilities of lay observation.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.  

The Board acknowledges that the Veteran's May 2004 assertion regarding sleep apnea could have been made during an ACDUTRA period, which began April 25 2004 and ended May 7, 2004.  The Board also acknowledges that the August 2004 car accident that the Veteran maintains was due to falling asleep at the wheel occurred during an INACDUTRA drill weekend.  However, the Veteran's statements in May 2004, believing she had sleep apnea, were not supported by contemporaneous medical evidence and therefore cannot be construed as competent evidence of a manifestation of sleep apnea during an ACDUTRA period.  Furthermore, the Veteran has not specifically alleged that her sleep apnea manifested during that particular period of ACDUTRA, nor any other.  The Veteran only reported her belief that she had sleep apnea.  With regard to the car accident, the Veteran is claiming that falling asleep caused the accident.  Whether that is true or not is not dispositive of the Veteran's claim before the Board.  There is no evidence, medical or lay, that any injury was the cause of a sleep disorder during this or any other INACDUTRA period, therefore the Veteran's sleep apnea cannot be attributed to any period of INACDUTRA.

The private medical records spanning from 2005 and 2006, while indicating problems with sleep do not attribute them to a sleeping disorder, specifically sleep apnea.  In fact, the July 2006 sleep study and interpretation found no evidence of a breathing related sleep disorder. 

The first competent medical evidence diagnosing the Veteran with a sleeping disorder comes in the December 2015 sleep study, diagnosing sleep apnea.  Again, however, there is no credible evidence, lay or medical, that such condition had its onset during a period of active duty in 1977, or during a period of ACDUTRA, or that it resulted from injury sustained during a period of INACDUTRA

In sum, there is no competent and credible medical or lay evidence attributing the onset or worsening of the Veteran's sleep apnea to the Veteran's active duty in 1977, or to any specific period of training duty.  Her discharge from the Reserves due to medical unfitness in July 2005 was a non-duty determination, and, hence, no inference of service connection may be drawn.  The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA, and throughout her contentions regarding the onset of her sleep apnea, the Veteran has not attributed them to any period of training duty. 

Therefore, service connection is not warranted.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a sleeping disorder, to include sleep apnea is denied.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


